ORDER
This matter was before the Supreme Court pursuant to an order issued to the plaintiff to appear and show cause why her appeal should not be summarily denied and dismissed. Before the court is an appeal from the dismissal of one count in plaintiffs Superior Court action which count alleged a violation of G.L.1956 (1985 Reenactment) § 7-15-1 et seq. the RICO statute so called. The plaintiff and defendant George, were divorced by final decree in 1983 and had entered into a settlement agreement which was incorporated but not merged into the final divorce decree. The plaintiff in her suit in Superior Court alleged that the defendant and Bernice La-Porte, now George’s wife, had colluded with each other to fraudulently conceal certain marital assets from the Family Court.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of this court that cause has not been shown. The wilful concealment of marital assets from the Family Court, in our opinion, does not constitute “racketeering activity”.
For these reasons plaintiff’s appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.